Citation Nr: 1426544	
Decision Date: 06/11/14    Archive Date: 06/16/14

DOCKET NO.  10-32 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for bilateral leg cellulitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from December 1965 to September 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

In October 2011, the Veteran testified at a hearing at the RO before a Veterans Law Judge (VLJ).  A transcript of that hearing is of record.  In an April 2014 letter, the Board advised the Veteran that the VLJ from the October 2011 hearing was no longer employed at the Board and offered him the opportunity for a new Board hearing.  In April 2014, the Veteran responded that he did not want a new Board hearing.

The issue on appeal was previously remanded by the Board in September 2013 to obtain a VA examination of the Veteran's bilateral leg cellulitis.  This was accomplished, and the claim was readjudicated in a February 2014 supplemental statement of the case.  For this reason, the Board concludes that that the Board's remand orders have been substantially complied with, and it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with).


FINDINGS OF FACT

1.  A pre-existing bilateral leg cellulitis disorder was not "noted" at service entrance.

2.  Currently diagnosed bilateral leg cellulitis is not related to service. 


CONCLUSION OF LAW

Bilateral leg cellulitis was not incurred in active duty service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain. 

The Court issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In a timely letter dated October 2009, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what evidence VA would obtain.  The notice included provisions for disability ratings and for the effective date of the claim. 

The Veteran's service treatment records, post-service treatment records, the October 2011 Board hearing transcript, and the Veteran's statements are associated with the claims file.  The Veteran was also afforded a VA examination in January 2014 to specifically address his service connection claim for bilateral leg cellulitis.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the January 2014 VA opinion and findings obtained in this case are adequate.  The VA nexus opinion provided considers all the pertinent evidence of record, the Veteran's reported history, and provides a complete rationale for the opinions stated. 

Significantly, the Veteran and his representative have not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection for Leg Cellulitis

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  The condition of leg cellulitis is not a "chronic disease" listed under 38 C.F.R. § 3.309(a) (2013); therefore, the presumptive service connection provision of 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service.  38 U.S.C.A. §§ 1111, 1137 (West 2002).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b) (2013).

When no preexisting condition is noted upon entry into service, a veteran is presumed to have been sound upon entry, and the presumption of soundness arises. The burden then shifts to VA to rebut the presumption of soundness by clear and unmistakable evidence that a veteran's disability was both preexisting and not aggravated by service.  If this burden is met, then the veteran is not entitled to service connection benefits; however, if VA fails to rebut the presumption of soundness under 38 U.S.C.A. § 1111, the veteran's claim is one for service connection.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  

The determination of whether there is clear and unmistakable evidence that a defect, infirmity, or disorder existed prior to service should be based upon "thorough analysis of the evidentiary showing and careful correlation of all material facts, with due regard to accepted medical principles pertaining to the history, manifestations, clinical course, and character of the particular injury or disease or residuals thereof." 38 C.F.R. § 3.304(b)(1).  

Generally, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).   

The degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran seeks service connection for bilateral leg cellulitis.  Specifically, he testified at the October 2011 hearing that he had symptoms of cellulitis prior 
to entering service.  The Veteran also stated his father had the same condition.  He and his representative clarified that it is their contention the cellulitis in his 
legs is a preexisting condition prior to entering his military service and that it was aggravated by service.

Although the Veteran now maintains that his leg cellulitis was present prior to service, a leg disorder, to include cellulitis, was not "noted" during the service entrance examination in April 1965.  The April 1965 medical report noted a normal clinical evaluation of the Veteran's lower extremities.  An April 1965 Report of Medical History, completed by the Veteran at service entrance also does not reflect any history, or history of diagnosis, of leg cellulitis or any leg disorder.  

Because a leg disorder, to include cellulitis, was not "noted" during the service entrance examination in April 1965, the presumption of soundness at service entrance in December 1965 attached.  38 U.S.C.A. § 1111.  The presumption of soundness may only be rebutted in this case by evidence clear and unmistakable (obvious or manifest) evidence both that the Veteran had leg cellulitis prior to service entrance and that the preexisting cellulitis was not aggravated by service.  

After a review of all the evidence, the Board finds that there is not clear and unmistakable evidence that the Veteran's cellulitis preexisted service.  Pursuant to the September 2013 Board remand, a medical opinion was obtained, in part, to assist in determining whether the Veteran's leg cellulitis preexisted service entrance.  The medical opinion was obtained in January 2014.  The VA examiner noted that he considered service treatment records, private medical records, and VA medical records.  After review of the objective evidence of record, the examiner opined that the Veteran's condition did not predate military service.  The VA examiner noted that the only evidence that was discordant with this finding was the subjective data, including the Veteran's spoken history and the lay ("buddy") statements.  The VA examiner reasoned that all the objective data pointed to the leg cellulitis disorder becoming a problem in 2003, with a little preliminary warning in June 1999 when a trace of edema was noted in the legs.  The examiner reasoned that, if the Veteran's spoken history were true, then all of the following medical documentation were either erroneous or much information was ignored or omitted.  

The VA examiner in January 2014 summarized that the medical documentation that demonstrated that the Veteran's leg cellulitis did not preexist service entrance included the following: April 1965 medical history for enlistment; April 1965 medical examination for enlistment; March 1966 medical history for separation; March 1966 medical examination for separation; April 1970 medical exam for retention in reserve; June 1999 medical admission history and physical Sparks Regional Medical Center; and the June 1999 cardiology consultation history and physical Sparks Regional Medical Center.  The Board finds the January 2014 medical opinion and supporting rationale to be highly probative.  Accordingly, the Board finds that the presumption of soundness at service entrance has not been rebutted in this case.  In this case, the evidence is not clear and unmistakable that the Veteran's psychiatric disorder preexisted service (so does not even reach the question of whether preexisting disability was not aggravated by service); therefore, the issue is one of direct service connection for cellulitis of the leg rather than aggravation.  Wagner, 370 F.3d at 1096. 

On the issue of direct service connection, the Board finds that the weight of the evidence demonstrates that the currently diagnosed leg cellulitis was not incurred in and is not otherwise related to service.  In this regard, the only evidence of record that directly addresses this question is the January 2014 VA medical opinion.  The examiner concluded, after a review of medical records, interviewing the Veteran, 
performing a physical examination, and a review of the medical literature, that the 
Veteran's cellulitis was not a result of any event and/or condition that occurred in service.  Instead, the examiner opined related the cellulitis disorder was to major weight gain and likely family history of venous stasis/insufficiency.  The examiner explained that, when the Veteran was a child and teen, his weight was normal; therefore, although he may have had a family associated tendency toward venous stasis and swelling (his father is described as also having the condition), as long as the Veteran's weight remained low, significant problems did not occur.  However, as the Veteran gained significant amounts of weight, he developed swelling difficulty, with infections following secondarily.  In other words, the examiner noted that the Veteran's clinical picture that was described was consistent with the medical notes that the examiner had reviewed, which revealed that, when the Veteran's weight was low, he did not have trouble with his legs.

The Board finds the January 2014 VA medical opinion to be highly probative on the question of whether bilateral leg cellulitis was incurred in or otherwise related to service.  The examiner reviewed the claims file, interviewed the Veteran, performed a physical examination, and provided an opinion supported by a clear and detailed rationale.  For the reasons discussed above, the Board finds that the weight of the evidence of record does not demonstrate that the Veteran's bilateral leg cellulitis disorder was incurred in or related to service.  

In making this determination, the Board has considered the Veteran's statement that his cellulitis disorder is related to service.  In his September 2009 claim for VA compensation benefits, the Veteran reported that, while in service, he suffered from cellulitis in both legs and was treated for this condition in basic training.  Lay statements from the Veteran's brother, wife, friend, and fellow servicemember essentially state that the Veteran complained of leg swelling in basic training after marching and running all day.  The Board finds that these statements are inconsistent and outweighed by the other objective medical evidence of record.  Service treatment records do not reflect complaints, treatment, or a diagnosis for a leg disorder.  Further, the service entrance and service separation examination reports do not note any diagnosis for a leg disorder.  Moreover, although he Veteran maintains that his leg disorder has persisted since service, he first filed a claim for VA compensation benefits for leg cellulitis in September 2009, 42 years after service separation.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor for consideration in deciding a claim).  

Further, as a lay person, the Veteran has not demonstrated that he has the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the etiology of bilateral leg cellulitis disorder.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).  Leg cellulitis is a medically complex disorder because of its multiple possible etiologies, requires specialized knowledge to diagnose, and manifests symptomatology that may overlap with other disorders.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis).  As noted above, the Board finds the January 2014 VA medical opinion to more probative than the Veteran's lay statements on the question of whether bilateral leg cellulitis was incurred in or otherwise related to service.  The January 2014 examiner is a medically trained professional who reviewed the claims file, interviewed the Veteran, performed a physical examination, and provided a medical opinion supported by a clear and detailed rationale.  

The Board has also reviewed the remaining evidence of record, to include post-service treatment records.  In a June 1999 cardiology consultation by Dr. K.S., the doctor noted a trace of lower extremity edema which the Veteran noted to be chronic for "a long time."  Although this evidence reveals treatment for the Veteran's bilateral leg disorder, an opinion as to the etiology of the leg disorder was not provided.

Based on the evidence of record, the Board finds that the weight of the competent, credible, and probative evidence is against a finding of a relationship between the 

Veteran's currently diagnosed bilateral leg cellulitis and service, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102 (2013).


ORDER

Service connection for bilateral leg cellulitis is denied.




____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


